DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 are pending.

Response to Arguments
The examiner acknowledges applicant’s submission of amendments to the claims, drawings, and specification filed on 12/16/2020; and IDS filed 11/12/2020.
Applicant’s arguments regarding the drawing objections have been fully considered and are persuasive due to the amendments to the specification and drawings. Applicant did not explain the changes made to the drawings, however, to expedite prosecution, it is readably apparent and stated here for the record that Figure 4A has been amended by applicant to replace the top ‘90’ with ‘92’, and has added elements  ‘94’ and ‘80’ to Figure 4A. The objections are withdrawn.
Applicant’s arguments regarding the specification objections have been fully considered and are persuasive due to the amendments to the drawings and specification; the objections are withdrawn.
Applicant’s arguments regarding the rejections of the claims in view of prior art have been fully considered but are not persuasive and are moot in view of the Examiner’s Amendments placing the application in condition for allowance.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Jakubowski on 3/11/2021.

The application has been amended as follows: 
The claims are amended as follows:

1.	(Currently Amended)  A breathing device comprising:
a mouthpiece having a passage therein, the passage configured to receive breaths including inhales and exhales;
a housing connected to the mouthpiece;
a series of light emitters connected to the housing, each light emitter having an operational status and non-operational status;
a sensor configured to
sense pressure generated by the breaths received through the passage and 
obtain pressure data associated therewith; and
a controller configured to:
receive pressure data from the sensor;
	determine whether the breaths are exhales or inhales;
transmit an inhale signal to the series of light emitters during an inhale to change a status of first and second light emitters in the series of light emitters from one of the operational and non-operational statuses to the other of the statuses in an inhale lighting 
transmit an exhale signal to the series of lights emitters during an exhale to change the status of the light emitters in the series of light emitters from one of the operational and non-operational status to the other of the statuses in an exhale lighting predetermined sequence and timing for the first and second light emitters in response to an exhale determination, the inhale lighting predetermined sequence for the first and second light emitters is different than the exhale lighting predetermined sequence for the first and second light emitters, the series of light emitters are non-operational at a start of the inhale lighting predetermined sequence, the series of light emitters are operational at an end of the inhale lighting predetermined sequence, the series of light emitters are operational at a start of the exhale lighting predetermined sequence, lighting predetermined sequence, the inhale and/or exhale lighting predetermined timing is at a non-regular interval such that a first group of successive light emitters take longer or shorter to illuminate than a second group of successive light emitters.

3.	(Currently Amended)  The breathing device of claim 2, wherein the symbol is a letter or a logo.

6-14.	(Cancelled)

15.	(Currently Amended)  A breathing device comprising:
a mouthpiece having a mouthpiece passage therein, the mouthpiece passage configured to receive breaths including inhales and exhales;
	a housing connected to the mouthpiece and having an inner surface and a cylindrical profile;
	a vibratory device having a cylindrical profile extending along a longitudinal axis of the housing and concentrically located relative to the longitudinal axis of the housing to form a narrowed passage between the cylindrical profiles of the housing and the vibratory device to permit the breaths including the inhales and the exhales to move through the narrowed passage;
	a controller configured to:
		execute a breathing pattern including at least two of the following: an inhale period, an exhale period, and a hold period; and
		transmit a signal to the vibratory device so that the vibratory device transmits a first vibratory signal during a first transition between one of the inhale, exhale, and hold periods and a second vibratory signal during a second transition between another of the inhale, exhale, and hold periods, the first vibratory signal has a first vibratory characteristic and the second vibratory signal has a second vibratory characteristic different than the first vibratory characteristic.

21.	(Currently Amended) A breathing device comprising:
a mouthpiece having a passage therein, the passage configured to receive breaths including inhales and exhales;
a housing connected to the mouthpiece;
a series of light emitters connected to the housing, each light emitter having an operational status and non-operational status;
a sensor configured to
sense pressure generated by the breaths received through the passage and 
obtain pressure data associated therewith; and
a controller configured to:
receive pressure data from the sensor;
determine whether the breaths are exhales or inhales;
transmit an inhale signal to the series of light emitters during an inhale to change a status of first and second light emitters in the series of light emitters from one of the operational and non-operational statuses to the other of the statuses in an inhale lighting predetermined sequence and timing for the first and second light emitters in response to an inhale determination; and
transmit an exhale signal to the series of lights emitters during an exhale to change the status of the light emitters in the series of light emitters from one of the operational and non-operational status to the other of the statuses in an exhale lighting predetermined sequence and timing for the first and second light emitters in response to an exhale determination, the inhale lighting predetermined sequence for the first and second light emitters is different than the exhale lighting predetermined sequence for the first and second light emitters, the series of light emitters are non-operational at a start of the inhale lighting predetermined sequence, the series of light emitters are operational at an end of the inhale lighting predetermined sequence, the series of light emitters are operational at a start of the exhale lighting predetermined sequence, the series of light emitters are non-operational at an end of the exhale lighting predetermined sequence, and the exhale and/or the inhale lighting predetermined timing for the first and second light emitters is at a successively shorter non-regular interval.

22.	(Cancelled)  

23.	(New)  The breathing device of claim 21, wherein the series of light emitters form a symbol.  

24.	(New)  The breathing device of claim 23, wherein the symbol is a letter or a logo.

25.	(New)  The breathing device of claim 21, wherein the series of light emitters are light emitting diodes (LEDs).

26.	(New)  The breathing device of claim 21, further comprising a series of apertures formed in the housing, the series of light emitters are aligned with the series of apertures.  

Reasons for Allowance
Claims 1-5, 15-21, 23-26 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 21, the art of record teaches similar devices that include LEDs (WO 2017/071964 A1, US 2007/0299354, US 5,899,203, US2017/0119279, US 2018/0008790, US 2018/0192920, US 6,436,053), but the features related to protocol for light emitting as claimed in combination of the remaining features are not taught, suggested or reasonably obvious for the specific features of: (claim 1) transmit an exhale signal to the series of lights emitters during an exhale to change the status of the light emitters in the series of light emitters from one of the operational and non-operational status to the other of the statuses in an exhale lighting predetermined sequence and timing for the first and second light emitters in response to an exhale determination, the inhale lighting predetermined sequence for the first and second light emitters is different than the exhale lighting predetermined sequence for the first and second light emitters, the series of light emitters are non-operational at a start of the inhale lighting predetermined sequence, the series of light emitters are operational at an end of the inhale lighting predetermined sequence, the series of light emitters are operational at a start of the exhale lighting predetermined sequence, and the series of light emitters are non-operational at an end of the exhale lighting predetermined sequence, the inhale and/or exhale lighting predetermined timing is at a non-regular interval such that a first group of successive light emitters take longer or shorter to illuminate than a second group of successive light emitters; (Claim 21) transmit an exhale signal to the series of lights emitters during an exhale to change the status of the light emitters in the series of light emitters from one of the operational and non-operational status to the other of the statuses in an exhale lighting predetermined sequence and timing for the first and second light emitters in response to an exhale determination, the inhale lighting predetermined sequence for the first and second light emitters is different than the exhale lighting predetermined sequence for the first and second light .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252.  The examiner can normally be reached on M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791